Respectfully, I dissent. *Page 59 
The state of Ohio has created an entity to provide hazard insurance for property which private insurance companies refuse to insure. This public entity is called the Ohio Fair Plan Underwriting Association ("Ohio Fair Plan"). By statute, Ohio Fair Plan cannot insure property upon which property taxes are owed.3 The plain legislative intent was to make insurance available through a public entity where the owner is current in its taxes. The owner's attention is called to this eligibility requirement by the language of a "certificate" which must be separately signed.
The statute merely requires the owner to "certify" that there are no outstanding taxes. That is what the owner (appellant) did in the case at bar in order to obtain insurance. At that time there was $800 in delinquent taxes on the property. The majority concedes that this was a material misrepresentation, and that the policy of insurance would not have been issued but for this misrepresentation.
However, the majority notes that appellant not only lied on the certification, but also failed to make this representation under oath, as required by an administrative rule (but not required under the statute).4 Ohio Adm. Code 3901-1-18(G)(1)(b) requires the certification of outstanding taxes to be a "sworn statement." From this additional technical omission by theappellant, the majority concludes that the appellee (Ohio Fair Plan) is estopped from claiming reliance upon the certification.
It would be rational to estop Ohio Fair Plan from claiming that a truthful certification was invalid because it was unsworn; there is no reason to find that Ohio Fair Plan did not rely upon a false certification, merely because it was unsworn.
I would affirm the decision of the trial court.
3 R.C. 3929.44(E) provides:
"As a condition of the issuance of a binder or policy of basic property insurance or homeowners insurance, an applicant shall, in accordance with procedures and requirements set forth in rules promulgated by the superintendent, certify to the association that there are no outstanding taxes, assessments, penalties, or charges with respect to the property to be insured."
4 A "certification" is "[t]he formal assertion in writing of some fact." Black's Law Dictionary (5 Ed. 1979).